Citation Nr: 1031237	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Kristina L. Derro, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part denied the claim for 
bilateral hearing loss.

The Board notes that the Veteran requested a Board hearing at the 
Columbia RO, but cancelled the hearing in correspondence dated in 
February 2006.  The hearing request is therefore considered to be 
withdrawn. 

In a November 2008 decision, the Board denied the Veteran's claim 
for entitlement to service connection for bilateral hearing loss. 

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (CAVC).  In a September 2009 Order, the Court 
granted the VA General Counsel's and Appellant's Joint Motion For 
Remand.  The Board's decision was vacated and the claim was 
remanded to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran's audiogram from his October 1967 entrance 
examination showed hearing within normal limits.

He underwent a VA audiological examination in December 2004.  The 
results of this audiological examination similarly did not meet 
the criteria for a compensable evaluation.  38 C.F.R. § 4.85 
(2009).  However, the December 2004 examination did indicate a 
worsening in his hearing from the October 1967 examination.

The veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Given the facts noted above, the Board finds that the evidence 
currently of record is insufficient to resolve the claim for 
service connection for bilateral hearing loss and that further 
medical examination and opinion in connection with this claim is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disability on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Schedule the Veteran for a VA 
audiological examination to determine if he 
has current bilateral hearing loss, the 
nature and extent of any current hearing 
loss, whether any hearing loss constitutes 
a disability for VA compensation purposes, 
and to provide an opinion as to the 
possible relationship of such hearing loss 
to service.  The claims file should be 
provided to and reviewed by the examiner.  
The audiological examiner should opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current hearing loss, if existing, is 
related to any incident of the Veteran's 
military service, including the rocket 
attack he has reported.  The examiner 
should provide a rationale for the 
conclusions reached.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


